Exhibit 10.20

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) dated as of
December 20, 2012 is made between ASSET ACCEPTANCE LLC, a Delaware limited
liability company (the “Company”), a wholly owned subsidiary of Asset Acceptance
Capital Corp., a Delaware corporation (“AACC”) and Rion B. Needs (the
“Executive”).

Recitals

1. Prior to the date hereof, the parties hereto entered into that certain
Employment Agreement, effective as of January 1, 2009 (the “Employment
Agreement”). Capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Employment Agreement.

2. The Internal Revenue Service has issued guidance under Internal Revenue Code
Section 409A that requires AACC and the Executive to amend the release provision
in the Employment Agreement.

3. Pursuant to Section 13 of the Employment Agreement, the Executive and AACC
agree to modify the Employment Agreement as set forth below.

Agreement

NOW THEREFORE, in consideration of the premises and subject to the terms and
conditions contained herein and for other consideration provided herein, the
parties agree as follows:

8. SEVERANCE BENEFITS. The third sentence in Section 8(a) is hereby amended and
restated to read as follows:

As a condition of receiving the Severance Benefits, Executive agrees to sign an
effective legal release (in any form the Board of Directors may require),
waiving any and all claims Executive has or may have against the Company, AACC
and their agents, employees, directors, subsidiaries, attorneys, successors,
assigns, and affiliates, as of the date of Executive’s termination (the
“Release”), including a statutory period during which Executive is entitled to
revoke the Release, and Severance Benefits hereunder shall commence to be paid
or made, as applicable, within 60 days following Executive’s termination of
employment; provided, however, that the revocation period has first expired and
provided further, that if such 60-day revocation period begins in one taxable
year of the Executive and ends in the second calendar year, the payments and
benefits shall commence to be paid or made in the second taxable year.



--------------------------------------------------------------------------------

The undersigned parties do hereby execute this Amendment No.1 on December 20,
2012. Effective as of January 1, 2009.

 

ASSET ACCEPTANCE CAPITAL CORP. By:  

/s/ E.L. Herbert

Its:  

VP – General Counsel and Secretary

/s/ Rion B. Needs

Rion B. Needs, Executive

 

2